Hascall, J.
This appeal involves the main question as to whether a chattel mortgage, not filed until after issue of execution against the mortgagor, is still valid against the creditor, he having had actual notice of its existence prior to the time of entry of his judgment. We think the law upon this point is established that, as to a purchaser having knowledge of the mortgage lien, even though the instrument be not filed, he is bound; but, as to the judgment creditor, such mortgage is actually void, notwithstanding he may have had notice of its existence brought home to him. Stephens v. Perrine, 143 N. Y. 476. We write upon this same subject in another ease at this present term, presenting the like proposition. McDonald v. City Trust, etc., Co. And see also Hale v. Sweet, 40 N. Y. 99. The facts before us, shown by the record, would call for reversal on other grounds, discussed by counsel, concerning testimony admitted over objection and exception; but since the main question is resolved in favor of the appellants, such grounds need not be further considered.
Judgment and order appealed from reversed and new trial ordered, with costs to appellants to abide the event.
Conlan, J., concurs.
Judgment and order reversed and new trial ordered, with costs to appellants to abide event.